Award reversed and claim remitted, with costs against the State Industrial Board to abide the event, on the ground that there is no proof of contributions “ for the period of one year prior to the date of the accident,” within section 17 of the Workmen’s Compensation Law. Van Bark, P. J., Hinman and Whitmyer, JJ., concur; Hill and Hasbrouck, JJ., concur on the further ground that certification does not comply with section 121-a.*

 Added by Laws of 1923, chap. 46. Since amd. by Laws of 1929, chap. 300, effective April 5, 1929.— [Rep.